IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

LOREN CURTIS SAWYER,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-5001

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed August 8, 2014.

An appeal from the Circuit Court for Alachua County.
Thomas M. Jaworski, Judge.

Nancy A. Daniels, Public Defender, David A. Davis, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Michael McDermott, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.